Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 1, 2021, wherein claims 16-23 are canceled and new claims 25-31 are introduced.  This application is a national stage application of PCT/BR2018/050181, filed June 1, 2018, which claims benefit of provisional application BR1020170165507, filed August 1, 2017.
Claims 24-31 are pending in this application.
Claims 24-31 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted November 1, 2021, with respect to the rejection of claims 16-23 under 35 USC 101 for claiming a naturally occurring phenomenon without significantly more, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 1, 2021, with respect to the rejection of claims 16, 17, 23, and 24 under 35 USC 112(b) for containing an ambiguous definition of “steroidal glycoside,” has been fully considered and found to be persuasive to remove the rejection as the remaining independent claim 24 has been amended to refer to the compound as a spirostanol structure.  Therefore the rejection is withdrawn.



Applicant’s amendment, submitted November 1, 2021, with respect to the rejection of instant claims 16-23 under 35 USC 102(a)(1) for being anticipated by Mazumdar et al., has been fully considered and found to be persuasive to remove the rejection as claims 16-23 have been canceled.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained and applied to new claims 25-31:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar et al. (Reference of record in previous action) in view of Tong et al. (Reference of record in previous action)
Claim 24 is directed to a method of treating a skin disorder, which can include a bacterial infection, comprising administering to a subject in need thereof an extract of steroidal glycosides from Furcraea foetida including compounds having a particular structural formula.  Dependent claims 25-31 further define the structure of the identified steroidal glycoside.
F. foetida. (Introduction, third paragraph) Leaves of F. foetida were processed by extraction. (Materials and Methods: Processing of plants) This extract is reasonably considered to be an extract containing the claimed steroidal glycoside recited in claims 25-31, as it is a naturally occurring component of the leaves of F. foetida, as disclosed by Yokosuka et al. (of record in previous action) and by the specification of the present application. Mazumdar et al. further discloses that the F. foetida extract inhibited microorganisms including Staphylococcus aureus. (tables 1 and 2) Mazumdar et al. does not specifically disclose a method of treating a skin infection comprising administering this extract to a subject.
Tong et al. discloses that Staphylococcus aureus is a pathogen responsible for infection of tissues including skin. (p. 605 left column second and third paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the extract described by Mazumdar et al. to treat skin infection with S. aureus.  One of ordinary skill in the art would have bene motivated to do so and would have reasonably expected success because Mazumdar et al. discloses that it has an inhibitory activity against S. aureus.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted November 1, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the declaration of Dr. Luiz Francisco Pianowski under 37 CFR 1.132 submitted November 1, 2021 establishes that the extract of Furcraea foetida unexpectedly inhibits the proliferation of keratinocytes, which is a biological activity useful in treating psoriasis.  Allegedly, this unexpected activity of this extract overcomes the above prima facie case of obviousness.
However, upon consideration, discovery of a keratinocyte antiproliferative activity, or therapeutic activity against psoriasis, is not persuasive to overcome the above ground of rejection.  Claims 24-31 as currently written are generic to methods of treating a wide variety of skin diseases F. foetida extracts and to the treatment of bacterial infections, not psoriasis.  The discovery of a new therapeutic use of the extracts disclosed in the prior art is not relevant to these methods or to any of the other therapeutic methods encompassed in the scope of the claims aside from methods of treating psoriasis.  Therefore the evidence of unexpected results is not seen to be commensurate in scope with the claimed invention, and the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/8/2021